 Case 2:20-cv-00014-JPJ-PMS Document 15 Filed 10/29/20 Page 1 of 4 Pageid#: 81


                                                                               CLERK'
                                                                                    SAOF
                                                                                      T FICEu.s.Dlsm COURT
                                                                                       ABIFNGDON.VA
                       IN THE UNITED STATES DISTRICT COURT                                  ILED
                      FOR THEW ESTERN DISTZ CT OFVIRGINIA                            02T 29 2222
                                                                                   JU   G.       E% CLERK
                                                                                  BY;
M ELIN DA SCO TT ,          )                                                            P

Plaintiff                   )
                            )                                    Case N o.2:20cv14
                            )
W ISE COU N TY D EPT.       )
of SO CG L SERV ICES,       )
etal

                            )

                                   M O TION TO M CU SE


COM ES NOW , the Plaintiff, and files this M otion to Recuse.Plaintiff m otions that Judge

James.P.Jones,who has been assigned to the above case,should be recused from the case

because he isbiased againstthe Plaintiffwhich m akeshim unable to renderan impartialand fair

judgmentin thecase.Judge Jonesisbiased againstthePlaintiffbecauseofhersocio-economic
statusasalitigantproceeding informapauperis,becausesheisapro-selitigant,andbecauseof
herhousehold composition (being a female ledihousehold).Plaintiffnotes thatthe following
statementsand actionsby the Judgedem onstrate thatheisbiased againstthePlaintiff:

   (1)The judge assigned to this case,Judge Jones,ratherthan addressing the Complaint's
       contents,has glossed over her pleading to notaddress the need for im m ediate discovery

       to identify three ofthe GGJOIm D oe''and one ofthe çtlane Doe''D efendants.The Com plaint

       wasGled in July 2020 and hehasyetto addressthatpartofthepleading.The factthata




                                                                                                   /y /
Case 2:20-cv-00014-JPJ-PMS Document 15 Filed 10/29/20 Page 2 of 4 Pageid#: 82




    judgewould allow portionsofherpleading to remainunansweredforthatlength oftime
    show sbias againstthe Plaintiff.

 (2)Thejudge assigned to this case,Judge Jones,ratherthan addressing the Complaint's
    contents,has glossed over the pleading,to notaddress the Declaratory Reliefthatwas

    m entioned in her pleading.The Plaintiff clearly asked for Declaratory Relief in the

    approptiate section of the pro-se fonn, in large print, and yet no mention of this

    Declaratory Reliefmakesan appearancein theGtFactsofthe Case''(section ç:l'')portion
    ofthe Judge's Opinion.Judge Judges intentionally om itted thisrequestforDeclaratory

    Relieffrom thePlaintiffsComplaint.Thefactthatajudgewould allow portionsofher
    pleading to beglossed overand rem ain unansw ered showsbiasagainstthePlaintiff.

 (3) Thejudgeassigned to.this case,Judge'Jones,instead ofextending impartialtreatment
    tllrough Rule 8(e),statesthatamending thepleading wouldbeGçfutile''.Thisistheexact
    oppositegoalofRule8(e).ThereisnothingG&f-utile''aboutsocialjustice.Thejudgeseeks
    to stop any chance ofthe Plaintiffreceiving justice tlzrough amending the pleading,
    becausehe is biased againstthe Plaintiff.

 (4)Instead ofallowingthePlaintiffto amendthepleading,JudgeJonesseeksto dismissthe
    Complaintwith prejudice to burden the Plaintiff with re-filing instead ofjoining in
    additionalDefendants.Thisdem onstrates a biasagainstthe Plaintiff.

 (5)This is not the first time that Judge Jones has treated the Plaintiffs pleading with
    carelessness. ln another case, particularly Scott v W CRHA, Judge Jones incorrectly

    quoted the Plaintiff s pleading in his Opinion.This is notdue to inability to perform his

    duties;itisdueto abiastowardthePlaintiff.




                                                                                            z ./?/
 Case 2:20-cv-00014-JPJ-PMS Document 15 Filed 10/29/20 Page 3 of 4 Pageid#: 83




        (6)In more than one case JudgeJoneshasarbitrarily made afoomote mentioning thatthe
           Plaintiffhas had her other cases dismissed.This detailin his Opinions has absolutely

           nothing to do with rendering an Opinion.Thesefootnotesserveno otherpurposethan the

           aim oftrying to em barrass the Plaintiff.The unnecessary appearance of these footnotes

           dem onstrateshe hasa biasagainstherforbeing apro-se litigant.The tone ofthem isto

           statein aroundaboutwaythatshecannotprevailwithajudgmentinherfavorasapro-se
           litigant.




IM O TION FO R TH IS




    '
 ...

M elinda Scott,pro-se
PO BOX 1133-2014PM 887
R ichm ond,V A 23218
mscotlw@ gmu.edu
540-692-2342




                                                                                                    g,/'/:J
                                                                                                    .    ,---.
                                                                                                             7
Case 2:20-cv-00014-JPJ-PMS Document 15 Filed 10/29/20 Page 4 of 4 Pageid#: 84




                             CERTV ICA TE OF SERV ICE


1hereby certify thatIhave both mailed a copy ofthisM OTION TO M CU SE to the Defendant,
by counsel,to CluistopherDadak,Esquire,GUYNN,WADDELL,CARROLL& LOCKABY,P.C.4i5
S. College    Avenue, Salem , Virginia     24153   and    by    electronic    deli
                                                                                 very   to
chr
  istopherd@guynnwaddell.com onthis   X Y dayofOct., 2020.




                                                                    M elinda Scott,pro-se
                                                               PO BOX 1133-2014PM 887
                                                                   Riclunond,VA 23218
                                                                      mscottw@ gmu.edu
                                                                             540-692-2342
